Mr. Justice Leech delivered the opinion of the court: The Board of Education of School District No. 42, CraAtrford county, Illinois, filed its declaration shoAving that the State of Illinois is indebted to said school district in the sum of $184.30, and as a basis of said claim, the said claimant alleges that for the school year ending in June, 1926, had the duty of educating two crippled children, employed a special teacher, furnished conveyance and did all things necessary to the best of its ability to provide an education for said children; that through a misunderstanding the report for the collection of the amount due the district under the Iuav for the payment of the excess cost of the expense of educating such crippled children was not filed with the Superintendent of Public Instruction or the Department of Public Welfare until after the appropriation made for the purpose of paying for such education had elapsed. It further appears from the declaration that mistakes were made in the report sent to the State Superintendent of Schools and by the time these mistakes were corrected, the time had lapsed for the filing of this claim; That no part of this claim has been paid and that no other person has any interest whatever in this claim. An itemized statement of the amount due is filed with the declaration and made a part thereof. The Attorney General filed a demurrer, which as a matter of law is sustained. The Attorney General also filed a statement in which he recommends that the amount of $184.30 be allowed. We", therefore, allow this claim in the sum of $184.30.